Title: To Thomas Jefferson from George Jefferson, 11 April 1798
From: Jefferson, George
To: Jefferson, Thomas


          
            Dear Sir,
            Richmond April 11th. 1798.
          
          The sloop Sally Capt. Potter did not arrive until yesterday—which was occasioned chiefly by a considerable fresh in the river which met him at Osburnes, where he was detained in consequence of it about a week. he called though I understand at Norfolk. The harpsichord & box of plants are forwarded to Milton by a boat as you directed.
          I have at length sent the two barrels of wheat for Sir John Sinclair to Messrs. Gilliat & Taylor, our Correspondents in Norfolk, with a request that they will forward it by the very first two Vessels sailing for London. I did not forget to desire them to prevail on the Captains to take it in their Cabins—and to inform them of the reason. I will forward you bills of lading immediately on receiving them, and which I desired G & T. to send me as soon as possible—enclosing copies under blank covers to Sir J.S.
          I have so long delayed executing this business for you, that I think it necessary to inform you of the reasons. I have been endeavouring all in my power ever since you first wrote to me upon the subject to get wheat of the very first quality; having spoken to all the millers in Town, and  written to several in the Country, to procure me some—all of whom promised to do so. I have waited thus long in expectation of getting some in this way—but finding myself disappointed, & learning from many that the very best is not to be had at this season of the year, as those who cultivate it, generally send it to market early, knowing it is more liable to sustain injury by keeping than the common wheat—I concluded to send some which I got soon after the receipt of your first letter respecting it; and which I reserved least I should not be able to procure better. The only objection to it is, that the grain is rather small. I cleaned it very well though, having run it through a fan several times, by which as many of the small grains were got out as possible. it is a clear flinty grain, & weighed 64 ld. 14 ozs. which is within two ounces of being as heavy as any, of which I have heard. it has the further advantage of having been tried—as I planted 43 grains of it, 42 of which came up.
          I am now sorry that I delayed sending it so long—as I fear it may not keep so well now that the warm weather is approaching—and likewise that it may have given you some uneasiness.
          I certainly would not have put it off until this, had I foreseen how long it would have been. but I calculated confidently, from time to time upon getting some which was better. several persons at the distance of 20 or 30 miles having informed me that their neighbours had some which was fine, and promised to get them to send it—but as often disappointed me.
          I am very respectfully, & most sincerely, Dear Sir Your friend & servt.
          
            Geo. Jefferson
          
          
            We have received two more Hhds: of your Tobacco—the ten weigh 16447 ld.
          
        